Exhibit 10.17

 

LOGO [g442705g67y58.jpg]   

Lawrence D. Kingsley

Chairman and Chief Executive Officer

IDEX Corporation

1925 West Field Court

Suite 200

Lake Forest, Illinois 60045-4824

United States

www.idexcorp.com

September 30, 2010

Daniel Salliotte

IDEX Corporation

1925 W. Field Court

Lake Forest, IL 60045

Dear Dan:

As part of our ongoing review of our executive compensation programs, IDEX
Corporation seeks to ensure that executives are provided market competitive
protection benefits.

Based upon the results of that review, and while we fully expect that IDEX will
continue to grow and prosper as an independent publicly-traded company, we are
offering the following levels of benefit based upon your role as Vice President,
Business Development for IDEX Corporation in the case of unforeseen
circumstances.

 

  •  

In the event of a “Change in Control,” as defined in the Amended and Restated
IDEX Corporation Supplemental Executive Retirement Plan, that results in your
termination from service within twenty-four (24) months of the Change in
Control, the Company shall be obligated to pay your base salary at the rate then
in effect and your then current target annual bonus (MICP or equivalent plan)
for twenty-four (24) months following the date of termination (for a total
payment of two (2) times both annual base salary and target annual bonus) in a
lump sum in exchange for a signed release within 50 days of your termination.
This payment shall not be applicable in the event of your voluntary termination.

 

  •  

If, in the future, your employment with IDEX Corporation is terminated without
cause (“cause” defined as willful misconduct or fraudulent behavior), IDEX will
pay you twelve (12) months’ base salary at the then current monthly base rate
plus your targeted annual incentive bonus (MICP or equivalent plan) in a lump
sum in exchange for a signed release within 50 days of your termination. Such
benefit will not be applicable in the event of your voluntary termination.

 

  •  

All other provisions of your current IDEX compensation and benefits programs
remain the same.

Dan, we appreciate your contributions to IDEX and wish you continuing success.

Sincerely,

 

/s/ Lawrence D.Kingsley

Lawrence D.Kingsley

Chairman and Chief Executive Officer

IDEX Corporation

 

 

 

/s/ Daniel Salliotte

    

10/4/10

Acceptance of Provisions      Date Daniel Salliotte     